     Case: 1:18-cv-05369 Document #: 104 Filed: 02/14/20 Page 1 of 3 PageID #:2978




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

UBIQUITI NETWORKS, INC.,


                           Plaintiff,

v.
                                                     Civil Action No.: 1:18-cv-05369
CAMBIUM NETWORKS, INC.;
CAMBIUM NETWORKS, LTD.;                              JURY TRIAL DEMANDED
BLIP NETWORKS, LLC;
WINNCOM TECHNOLOGIES, INC.;
SAKID AHMED; and DMITRY MOISEEV,

                           Defendants.


                                        NOTICE OF MOTION


        PLEASE TAKE NOTICE that on Thursday, February 20, 2020 at 9:00 a.m., or as soon

thereafter as counsel may be heard, the parties shall appear before the Honorable Gary

Feinerman or any judge sitting in his stead in Room 2125 of the Everett McKinley Dirksen

United States Courthouse, 219 South Dearborn Street, Chicago Illinois, and shall then and there

present Defendants’ Joint Motion to Extend the Deadline to Produce ESI Pursuant to the MIDP

Standing Order and the December 9, 2019 Minute Entry (Dkt. 92) from February 18, 2020 to

March 3, 2020 and to continue the Status hearing from February 20, 2020 to March 12, 2020.


Dated: February 14, 2020                        Respectfully submitted,

                                               BAKER BOTTS, LLP

                                               /s/ G. Hopkins Guy, III
                                                    One of their attorneys

                                               G. Hopkins Guy III (CA Bar No. 124811)
                                               hop.guy@bakerbotts.com
                                               Jon V. Swenson (CA Bar No. 233054)


                                               1
Case: 1:18-cv-05369 Document #: 104 Filed: 02/14/20 Page 2 of 3 PageID #:2979




                                      jon.swenson@bakerbotts.com
                                      Karina Smith (CA Bar No. 286680)
                                      karina.smith@bakerbotts.com
                                      BAKER BOTTS L.L.P.
                                      1001 Page Mill Road Building One, Suite 200
                                      Palo Alto, CA 94304-1007
                                      650.739.7500 (Phone)
                                      650.739.7699 (Facsimile)

                                      Andrew D. Wilson (DC Bar No. 1030144)
                                      1299 Pennsylvania Ave. NW
                                      Washington, DC 20004-2400
                                      202.639.1312 (Phone)
                                      202.508.9336 (Fax)
                                      andrew.wilson@bakerbotts.com

                                      Arthur J. Gollwitzer (06225038)
                                      agollwitzer@michaelbest.com
                                      James P. Fieweger (6206915)
                                      jpfieweger@michaelbest.com
                                      MICHAEL BEST & FRIEDRICH, LLP
                                      444 West Lake Street, Suite 3200
                                      Chicago, Illinois 60606
                                      312.222.0800 (Phone)


                                      Attorneys for Defendants Cambium Networks,
                                      Inc. et. al.




                                     2
   Case: 1:18-cv-05369 Document #: 104 Filed: 02/14/20 Page 3 of 3 PageID #:2980




                               CERTIFICATE OF SERVICE

        I hereby certify that on February 14, 2020, I electronically filed the foregoing NOTICE
OF MOTION with the Clerk of the Court using the CM/ECF system. I certify that all
participants in the case are registered CM/ECF users


                                           /s/ G. Hopkins Guy, III




                                              3
